In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Rosato, J.), entered October 1, 1998, as denied their motion to extend the time to complete discovery, compel the plaintiffs to comply with their notice to produce, and compel the injured plaintiff to submit to physical examinations.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants forfeited their right to conduct physical examinations of the injured plaintiff and to have the plaintiffs comply with further discovery when they failed to complete the plaintiffs’ depositions and submit to their own depositions as scheduled by the court at numerous pretrial conferences over a three-year period (see, Gigliotti v Allstate Ins. Co., 258 AD2d 559; Gill v United Parcel Serv., 249 AD2d 265; Kanterman v Palmiotti, 122 AD2d 116; Levine v McFarland, 98 AD2d 795). Accordingly, the Supreme Court providently exercised its discretion in denying the defendants’ motion, inter alia, to compel discovery. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.